TERMINATION AND RELEASE AGREEMENT

This Termination and Release Agreement (“Agreement”) is made as of the 28th day
of September, 2006 (the “Execution Date”), by and among (i) GTA-IB, LLC, a
Florida limited liability company (“Owner”), (ii) Golf Trust of America, Inc.
(“GTA”), as guarantor with respect to paragraphs 2, 4, 5, 6, 16, 17, 18, 19, 20,
21, 22, 23 and 27 herein, and (iii) Westin Hotel Management L.P., a Delaware
limited partnership, as successor in interest to Westin Management Company
South, a Delaware corporation (“Operator,” and together with Owner and GTA, the
“Parties”).

W I T N E S S E T H :

WHEREAS, Owner and Operator are parties to a Management Agreement, dated as of
July 15, 2004 (the “Management Agreement”), pursuant to which Operator agreed to
manage the resort known and designated as “The Westin Innisbrook Golf Resort”
and located near Tarpon Springs, Florida (the “Resort”); and

WHEREAS, Owner and Operator have mutually agreed to terminate the Management
Agreement as of the Termination Date (as defined below) and Operator has agreed
to continue to manage the Resort during the period from the Execution Date to
the Termination Date (the “Transition Period”), on and subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, agree as follows:

1.             Definitions.  Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Management Agreement.

2.             Operating Capital.   Within three business days following the
Execution Date, Owner agrees to deposit in the Operating Account the sum of
$600,000 (the “Initial Capital Supplement”), representing the Parties’ current
estimate of the amount of additional working capital that will be needed, when
added to the existing cash resources in the Operating Account and the Fund and
taking into account the Parties presently anticipated revenues and expenses of
the Resort during the Transition Period, to allow for the continued operation of
the Resort during the Transition Period and the payment of Fees and Charges
provided for in paragraph 4 below.  In addition, within three business days
following the Execution Date, Owner shall cause all funds (other than funds for
existing leases through December 31, 2006, previously approved capital
expenditures and a contingency reserve of $150,000) presently in the Fund to be
transferred to the Operating Account and Owner hereby authorizes and instructs
Operator to use all available amounts in the Operating Account (including those
amounts transferred from the Fund) to pay expenses of operating the Resort
during the Transition Period.  Operator agrees to use good faith efforts to
manage such expenses, including the continuation of the practice of managing
account payable deferrals during periods of limited cash, to the extent
reasonably feasible in light of the obligations of the Resort to third parties
(including Operator), in a manner reasonably calculated to minimize or avoid the
need for Owner to supply additional funds to the Resort during the Transition
Period beyond the Initial Capital Supplement.  Nevertheless, the Parties
acknowledge


--------------------------------------------------------------------------------




and agree that Operator shall not be required (a) to forego or delay payment of
any amounts owed to Operator or any of its Affiliates pursuant to the Management
Agreement during the Transition Period or in connection with the termination of
the Management Agreement on the Termination Date, or (b) to advance any of its
own funds in order to manage the Resort during the Transition Period, and,
accordingly, if the actual needs of the Resort require additional cash resources
for Operator to operate the Resort during the Transition Period, Owner agrees to
deposit such additional funds in the Operating Account as may actually and
reasonably be needed by the Resort during the Transition Period, with such
deposit being made within five business days following Operator’s written
request for such additional funds, accompanied by a reasonably detailed
explanation of the need for such additional funds (with any dispute as to the
amount of funds so required being submitted to resolution in accordance with
paragraph 19 below).

3.             Termination.

(a)           Subject to and in accordance with the terms hereof, the Management
Agreement will be terminated effective as of 11:59.59 P.M., Eastern Standard
Time on October 31, 2006 (the “Termination Date”).  Notwithstanding the
termination of the Management Agreement, (i) provided that all amounts due and
payable to Operator under this Agreement have been paid as and when due,
Operator shall permit Owner to continue to have access to Operator’s “SAP”
accounting system for the operation of the Resort between the Termination Date
and January 31, 2007, at a monthly charge of $2,000 (for a total charge of
$6,000, payable in advance on the Termination Date), and on such reasonable
terms and conditions as Operator may establish to protect its proprietary rights
in such accounting system (additionally, Operator shall provide Owner with “view
only” access through March 31, 2007 to the Resort’s historical SAP data),
(ii) Operator shall cooperate with Owner for up to 90 days following the
Termination Date to assist Owner in completing technical aspects of the
transition of management (including facilitating a transfer of the Resort’s
accounting data from the SAP system to Owner’s replacement system upon the
termination of Owner’s access to the SAP system and making Kim Chappell, the
current General Manager of the Resort, available to Owner on a consulting
basis), provided that Owner reimburses Operator for actual personnel costs and
other reasonable costs incurred by Operator to perform its obligation to
cooperate with Owner pursuant to this paragraph 3(a)(ii), and (iii) those
provisions of the Management Agreement that either expressly survive termination
by their terms or that require action by any of the parties thereto upon or
subsequent to termination (as such provisions may be modified herein), including
without limitation Section 4.5 of the Management Agreement and any provisions
related to indemnification and/or provisions requiring reimbursement of
expenses, shall survive the Termination Date.  As of the Execution Date,
Operator is not aware of any such indemnification obligations or unpaid
reimbursable expenses, except as set forth in the attached Exhibit A.  All
references in the Management Agreement to the “termination date” or the “date of
termination”, applicable pursuant to this Agreement, shall mean the Termination
Date defined herein.

(b)           During the Transition Period, the Management Agreement shall
remain in full force and effect, except as modified herein, and Operator shall
be entitled to receive all Management Fees and other fees and charges required
to be paid pursuant to the Management Agreement during the Transition Period as
and when due under the terms of the Management Agreement.

2


--------------------------------------------------------------------------------




4.             Fees.

(a)           Without limiting Operator’s right to continue to be paid its
Management Fee and other fees and charges required to be paid pursuant to the
Management Agreement during the Transition Period, Operator shall be entitled to
receive from, and will be paid by Owner, at the times and in the manner
described below, all outstanding (i) accrued and unpaid Management Fees
(including any portion of the previously accrued Base Fees as to which payment
may have been deferred pursuant to Section 3.5.4(a) of the Management Agreement,
and including any other accrued but unpaid Base Fees and Incentive Fees;
(ii) any accrued and unpaid fees and charges described in Section 3.1 of the
Management Agreement, including the unpaid balance of the Marketing Fee for 2006
(but excluding that portion of the Marketing Fee designated as the “Golf
Marketing Fund” pursuant to paragraph A of that certain side letter between
Operator and Owner dated as of July 15, 2004) and the Central Reservations Fees
accrued and unpaid through the Termination Date; and (iii) any amounts due and
owing from Owner to Operator as a Reimbursable Expense pursuant to the terms of
the Management Agreement, net of any amount due and owing from Operator to Owner
(the amounts described in clauses (i) through (iii) above being referred to
collectively as, the “Fees and Charges”).  Notwithstanding Section 3.1 of the
Management Agreement, the Marketing Fee for the months of November and December
2006 shall be estimated utilizing the most recent operational forecast for the
resort dated September 18, 2006 wherein the projected year end EBITDA number
equals $370,292.  All portions of the Fees and Charges that are able to be
determined and documented by Operator as of the Termination Date, based on the
financial information then available, shall be paid to Operator on the
Termination Date from funds then in the Operating Account or otherwise supplied
by Owner.  With respect to any portions of the Fees and Charges that are not
able to be finally determined as of the Termination Date (the “Additional Fees
and Charges”), Operator shall deliver to Owner on or prior to the Termination
Date its reasonable estimate of such amounts, based upon the financial
information then available (the “Estimated Additional Fees and Charges”) and the
Parties shall follow the following procedure to finalize and reconcile the
calculation payment of such amounts to Operator:  (x) the Parties shall deposit
into escrow with a recognized national title insurance company mutually
acceptable to the Parties (the “Escrow Holder”), from funds then remaining in
the Operating Account, supplemented if necessary with additional funds provided
by Owner, an amount equal to 100% of the Estimated Additional Fees and Charges,
with instructions to the Escrow Holder to disburse to Operator an amount equal
to 90% of the Estimated Additional Fees and Charges and to retain the remaining
portion of the deposited funds until the Parties have completed their
reconciliation of the Additional Fees and Charges; and (y) within 30 days
following the Termination Date, the Parties shall make a final determination of
the actual Additional Fees and Charges, whereupon any remaining escrowed funds
shall be distributed as appropriate (and the Parties shall make any necessary
payments to each other) so that, following such distribution or payment,
Operator will have received the full amount of the Fees and Charges and Owner
will have received any other escrowed funds.

3


--------------------------------------------------------------------------------




(b)           On the Termination Date, Operator shall transfer to an account or
accounts to be specified by Owner, by wire transfer of immediately available
funds, all of the funds in the Operating Account and all other funds of Owner or
the Resort under the control of Operator, as of such date (collectively, the
“Owner Funds”) in excess of the amounts to be paid to Operator or deposited into
escrow with the Escrow Holder pursuant to paragraph 4(a) above.

(c)           Any dispute between Owner and Operator regarding any of the
calculations or adjustments contemplated in this paragraph 4 shall be resolved
in accordance with paragraph 20 herein.

5.             Termination Fee.  On or before the earlier to occur of (a) March
31, 2008, or (b) the date of any Sale of the Resort, Owner shall pay to Operator
the Termination Fee, calculated as of the Termination Date, pursuant to Section
4.4.2 of the Management Agreement.  At Operator’s request, the Parties shall
execute and record against the Resort a memorandum confirming Owner’s obligation
to pay Operator the Termination Fee as described in this paragraph 5.  Owner
acknowledges that its obligation to pay the Termination Fee shall survive the
Termination Date.  For avoidance of doubt, the Parties confirm that the
Termination Fee does not include the amounts described in Section 4.7.3 of the
Management Agreement which were to be paid to Operator under certain
circumstances in connection with a Sale of the Resort, and that such Section
4.7.3 shall be of no further force or effect upon the termination of the
Management Agreement on the Termination Date.

6.             Guarantor.  GTA unconditionally guarantees, as a primary obligor
and not merely as a surety, Owner’s obligations to make payments to Operator
pursuant to paragraphs 2, 4, and 5 herein (“Guaranty Obligations”).  The
Operator shall not be required to exhaust any right or remedy or to take any
action against the Owner as a condition to collecting the Guaranty Obligations
from Guarantor.  Owner and GTA agree that, as between themselves, the Guaranty
Obligations may be declared to be due and payable for the purposes of this
Agreement notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration. GTA hereby acknowledges that this
guaranty and the Guaranty Obligations shall in no way be affected, modified,
diminished, impaired or terminated by reason of any modifications, renewals,
extensions or amendments of the Management Agreement or this Agreement or any
agreement, instrument or document entered into pursuant thereto, whether or not
notice thereof is given to or consent is obtained from GTA.  GTA hereby waives
the benefit of any guaranty or suretyship defenses and of notice of the
acceptance of this guaranty and presentment and demand for payment, notice of
non-payment, notice of dishonor, protest, notice of protest, non-performance,
non-observance and any other defense, notice or demand to which GTA might be
entitled.

7.             Books and Records.  During the Transition Period, Operator shall
make available to Owner (or its designee) the financial books and records of the
Resort in order to assist Owner in preparing for the orderly transition of the
Resort’s operations as of the Termination Date.  Such information shall be
provided in a prompt and reasonable manner so as not to disrupt the operations
of the Resort.  On the Termination Date, such books and records shall be
assigned and transferred to Owner in accordance with Section 4.5.5 of the
Management Agreement.

8.             Insurance.  Owner and Operator acknowledge and agree that the
insurance coverage that Operator or any of its Affiliates provides or maintains
as of the Execution Date shall expire as of the Termination Date (subject to any
rights Owner or GTA may have to make

4


--------------------------------------------------------------------------------




claims thereunder pursuant to the terms thereof after the expiration of such
insurance coverage), at which time Owner shall be responsible for providing and
maintaining all such insurance coverage, except as set forth in paragraph 9
herein; provided, however, that, after the Termination Date, Operator shall
cooperate reasonably with Owner and take all actions that Owner may reasonably
request to make and process all claims with respect to which the liability was
incurred on or prior to the Termination Date. For purposes of this paragraph 8,
Operator acknowledges and agrees that Troon Golf LLC is not an Affiliate of
Operator.  Nothing herein shall modify any of the obligations of the insurer
under the insurance coverage except the expiration date thereof as aforesaid.

9.             Employee Matters.  Operator shall terminate, or shall cause its
Affiliates to terminate, at Operator’s sole cost and expense, only the
employment of the General Manager, and Controller of the Resort, such
termination to be effective as of the Termination Date.  Owner has informed
Operator that Owner intends to make employment offers to the Director of Sales
and Marketing and the Director of Human Resources prior to the Termination Date,
and Operator confirms that it has no objections or reservations concerning, and
consents to, Owner initiating such employment offers.  Owner shall remain the
employer of all Resort Personnel other than the General Manager and Controller,
through the Termination Date, and as of any date subsequent to the Termination
Date, Owner shall have sole authority to make, and shall have sole
responsibility and liability for, any employment related decisions with respect
to all Resort Personnel.  Notwithstanding the foregoing, the provisions of
Section 2.6.4 of the Management Agreement shall survive the Termination Date. 
Additionally, nothing contained in the Management Agreement or this paragraph 9
shall prohibit any Resort Personnel from transferring, at any time, to another
property owned or managed by Operator or its Affiliates; provided, however, that
during the Transition Period and for the 12-month period commencing on the
Termination Date, Operator agrees that the management level employees of
Operator and its Affiliates shall not initiate contact (or direct any other
employee to initiate contact), with any Resort Personnel (other than the General
Manager and Controller) for the purpose of soliciting such Resort Personnel to
relocate from the Resort to any other property owned or managed by Operator or
its Affiliates.  For avoidance of doubt, the preceding sentence shall not be
construed to restrict or otherwise limit any transfer or relocation of Resort
Personnel that is initiated and requested by such Resort Personnel.  Effective
as of the Termination Date, Operator and its Affiliates shall cease making any
Benefit Plans available to any Resort Personnel (unless any such Resort
Personnel transfer to another property owned or operated by Operator or its
Affiliates in a manner that permits or requires continuation of eligibility for
participation in such Benefit Plans).  Except as otherwise described in the
Management Agreement, any severance obligations related to the Resort Personnel,
excluding the General Manager and Controller, shall be the sole responsibility
of Owner.  Operator shall have sole responsibility for any severance obligations
related to the General Manager or Controller.  On or before the Termination
Date, Owner shall notify all Resort Personnel in writing (which notice shall be
subject to Operator’s prior approval) that effective as of the Termination Date,
(a) Operator, and its Affiliates, including Starwood Hotels & Resorts Worldwide,
Inc.(“Starwood”) shall no longer have any affiliation with the Resort, (b) none
of the Benefit Plans provided by Operator or its Affiliates, including Starwood,
shall be available to Resort Personnel, subject to any continuation coverage
obligations mandated by COBRA or as described above in this paragraph 9, and (c)
any references in any employee handbook or policy to Operator, and its
Affiliates, including Starwood, shall be of no further force or effect.

5


--------------------------------------------------------------------------------




10.           De-Identification.  Without limiting the obligations set forth in
Section 4.5.7 and 4.5.8 of the Management Agreement, as of the Termination Date,
Owner shall no longer refer to the name “Westin” or “Starwood” in connection
with the operation or management of the Resort and shall de-identify the Resort
as a Westin in all respects and for all purposes.  Owner shall remove (or cover
so as to obscure the Westin name) all “Westin” related sales and marketing
materials (e.g., directories and brochures), signs, fixtures and personal
property from the Resort that contain the “Westin” trademark on or prior to the
date that the Resort may no longer use the name “Westin,” as set forth above,
and shall not order any additional supplies and documents containing the name
“Westin” or other trademarks or tradenames of Operator after such date.  After
the Termination Date, Operator shall no longer allow reservations to be made at
the Resort through its call centers, reservations or distribution systems and
shall remove the Resort from its websites, including Westin.com and
Starwoodhotels.com.

11.           Post-Termination Reservations.  Without limiting the obligations
set forth in Section 4.5.6 of the Management Agreement, Owner shall honor all
reservations made pursuant to the Management Agreement of any period on or after
the Termination Date provided they are identified and quantified by Operator in
writing for Owner prior to or on the Termination Date.  Operator shall take no
action to divert or frustrate confirmed or pending business at the Resort,
including, without limitation, contracts being negotiated or considered by
prospective customers and bookings occurring prior to, on or after the
Termination Date; provided, however, the mere notice that the Resort is no
longer a Westin Managed Hotel after the Termination Date shall not, in and of
itself, be deemed to divert or frustrate such confirmed or pending business.

12.           Third Party Payments.  Operator shall pay to Owner any amounts
that are paid to Operator by third parties after the Termination Date relating
to the Operation of the Resort (the “Third Party Payments”), promptly after
receipt thereof by Operator or any of its Affiliates, whether such amounts arise
out of acts, or failures to act, prior to, on or after the Termination Date;
provided, however, in the event Operator has not been paid in full the Fees and
Charges due pursuant to paragraph 4 above at the time of Operator’s receipt of
any such Third Party Payment, Operator shall have the right to retain such
portion of the Third Party Payment as may be less than or equal to the amount of
the outstanding unpaid Fees and Charges (with any portion of the Third Party
Payment in excess of the outstanding Fees and Charges being paid to Owner), and
any portion of the Third Party Payment so retained by Operator shall be applied
to reduce the amount of the outstanding Fees and Charges.

13.           Other Matters.  To the extent not otherwise described in
paragraphs 4 through 12 above, Owner and Operator shall reasonably cooperate
with each other to take the actions contemplated in Section 4.5 of the
Management Agreement.

14.           Waivers and Releases of Claims.

(a)           Mutual Release.

(i)            The releases set forth in Section 12.21 of the Management
Agreement shall survive termination.  The following releases are in addition to
and supplemental to the aforesaid releases.

6


--------------------------------------------------------------------------------




(ii)           Subject only to the provisions of subparagraph 14(c) below,
Owner, on its own behalf and on behalf of each of its present and former
members, partners, stockholders, trustees, beneficiaries, predecessors with
respect to the Management Agreement, successors, affiliates, subsidiaries,
parents, assigns, heirs, agents, directors, officers, employees,
representatives, and all Persons acting by, through, under or in concert with
them, or any of them (collectively, the “Owner Release Parties”) does hereby
release and forever discharge the Operator and each of its present and former
members, partners, stockholders, trustees, beneficiaries, predecessors,
successors, affiliates, subsidiaries, parents, assigns, heirs, agents,
directors, officers, employees, partners, representatives, and all persons
acting by, through, under or in concert with them, or any of them (collectively,
the “Operator Release Parties”), of and from any and all manner of action or
actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs or expenses, of any nature whatsoever, known or unknown, fixed or
contingent, whether now existing or hereafter arising based upon or relating to
the ownership, operation or management of any of the Resort prior to the
Execution Date (collectively, “Released Claims”), provided, however, that this
release shall not affect, waive, limit, modify or otherwise change in any manner
the Parties’ obligations set forth in this Agreement, which obligations shall
remain in full force and effect.

(iii)          Subject only to the provisions of subparagraph 14(c) below,
Operator, on its own behalf and on behalf of each of the other Operator Release
Parties, does hereby release and forever discharge each of the Owner Release
Parties of and from any and all manner of Released Claims, provided, however,
that this release shall not affect, waive, limit, modify or otherwise change in
any manner the Parties’ obligations set forth in this Agreement, which
obligations shall remain in full force and effect.

(b)           Waiver of Unknown Claims.  It is the intention of the Parties that
the foregoing mutual releases shall be effective as a full and final accord and
satisfaction, and as a bar to all actions, causes of action, obligations, costs,
expenses, attorneys’ fees, damages, losses, claims, liabilities and demands of
whatsoever nature, character or kind, known or unknown, suspected or
unsuspected, relating to the Released Claims.  Furthermore, the Parties hereby
acknowledge that they are aware that they or their attorneys may hereafter
discover claims or facts in addition to or different from those which they now
know or believe to exist with respect to the Resort or the Released Claims, but
that it is their intention to hereby fully, finally and forever settle and
release all of the claims known or unknown, suspected or unsuspected, now
existing or hereafter arising, which the Parties have or may have against each
other based upon or relating to the ownership, operation or management of the
Resort prior to the Execution Date.  In furtherance of such intention, the
releases herein given shall be and remain in effect as a full and complete
mutual release notwithstanding the discovery or existence of any such additional
different claims or facts.

7


--------------------------------------------------------------------------------




(c)           Reservation of Certain Rights.

(i)            The releases and waivers set forth above shall not limit the
rights of the Operator Release Parties and the Owner Release Parties as against
each other pursuant to Section 12.10 of the Management Agreement with respect to
third party claims, demands, actions (including enforcement proceedings
initiated by any governmental agency), penalties, suits and liabilities
(including the cost of defense, settlement, appeal, and reasonable attorneys’
fees and costs, but excluding consequential damages) to the extent that the same
are (A) based on events occurring prior to the Execution Date, and (B) first
asserted by the third party claimant to the Owner Release Parties and/or the
Operator Release Parties in writing following the Execution Date.  Each Party
hereby represents to the other that it has no actual knowledge of the assertion
by a third party claimant of any such claims, demands, actions, penalties, suits
or liabilities prior to the Execution Date (other than claims arising in the
ordinary course of the Resort’s operation and fully covered by insurance) except
as set forth in the attached Exhibit A.

(ii)           Further, the releases and waivers set forth above shall not limit
the right of any Party to enforce the obligations of any other Party arising on
or after the Execution Date, whether under this Agreement (including, without
limitation, the payment obligations of Owner under paragraphs 2, 4 and 5 above
or the payment obligations of Operator, if any) or under the Management
Agreement (as modified by this Agreement).

(d)           Ownership of Released Matters.  The Owner Release Parties and the
Operator Release Parties hereby warrant and represent to each other that they
are the sole and lawful owners of all rights, title and interest in and to all
Released Claims and that they have not heretofore assigned or transferred or
purported to assign or transfer to any other person any Released Claim or any
part or portion of any Released Claim.

(e)           On the Termination Date, Owner and Operator agree to execute and
exchange updated mutual waivers and releases in the form of the attached
Exhibit B.

15.           Representations and Warranties.

(a)           Owner hereby represents and warrants to Operator as follows:

(i)            Owner has all requisite limited liability company power and
authority to enter into this Agreement and to incur and perform its obligations
hereunder.  The execution, delivery and performance by Owner of this Agreement
have been duly authorized by all necessary company action on the part of Owner
and this Agreement will constitute a valid, legal and binding obligation of
Owner, enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights generally or by general
principles of equity.

8


--------------------------------------------------------------------------------




(ii)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (x) constitute a
breach or violation of or default under Owner’s governing documents, or (y)
violate, conflict with or result in a breach of any provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination or acceleration under, or
result in the creation of any lien, security interest or other encumbrance upon
any of the properties or assets used in the operation of the Resort under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, commitment, agreement or other instrument or obligation to which Owner
is a party or to which the properties or assets of the Resort may be subject. 
The consummation by Owner of the transactions contemplated hereby will not
require the consent or approval of any party to any of the above or affect the
validity or effectiveness of any of the above and the execution, delivery and
performance by Owner of this Agreement will not constitute a breach or violation
of or default under or require any notice or filing under any law, rule or
regulation or any judgment, decree, order, governmental permit or license to
which Owner is subject.

(b)           Operator hereby represents and warrants to Owners as follows:

(i)            Operator has all requisite partnership power and authority to
enter into this Agreement and to incur and perform its obligations hereunder. 
The execution, delivery and performance by Operator of this Agreement has been
duly authorized by all necessary partnership action on the part of Operator and
this Agreement will constitute a valid, legal and binding obligation of
Operator, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights generally or by
general principles of equity.

(ii)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (x) constitute a
breach or violation of or default under Operator’s governing documents or (y)
violate, conflict with or result in a breach of any provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination or acceleration under, or
result in the creation of any lien, security interest or other encumbrance upon
any of the properties or assets used in the operation of the Resort under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, commitment, agreement or other instrument or obligation to which
Operator is a party or to which the properties or assets of the Resort may be
subject.  The consummation by Operator of the transactions contemplated hereby
will not require the consent or approval of any party to any of the above or
affect the validity or effectiveness of any of the above and the execution,
delivery and performance by Operator of this Agreement will not constitute a
breach or violation of or default under or require any notice or filing under
any law, rule or regulation or any judgment, decree, order, governmental permit
or license to which Operator is subject.

9


--------------------------------------------------------------------------------




16.           Further Assurances.  Owner and Operator shall take such
commercially reasonable actions following the Execution Date, as shall be
necessary or desirable to achieve an orderly transition of the management and
operation of the Resort.  Without limiting the foregoing, Owner and Operator
shall each execute such additional documents as any Party may reasonably request
from time to time prior to, on or after the Termination Date to confirm the
terms of this Agreement provided, however, none of the foregoing shall expand or
modify the rights or obligations of the Parties as otherwise set forth in this
Agreement.

17.           Confidentiality.  Without limiting the obligations set forth in
Section 12.17 of the Management Agreement, the Parties agree as follows:

(a)           Owner, Operator, and GTA each covenant and agree that they will
not disclose the terms and conditions of this Agreement to any third party
without the prior written consent of the other Parties; provided, however, that
any Party may disclose the terms of this Agreement as required by law (including
in connection with any litigation or dispute pertaining to this Agreement,
filings with local licensing authorities or franchise regulators, and financial
reporting requirements applicable to public companies), or to (i) the beneficial
owners of any of the Parties, (ii) a financial lending institution in connection
with the financing of the Resort, (iii) consultants or professionals engaged in
relation to the Resort on a need to know basis, or (iv) potential purchasers of
the Resort, their affiliates, lending institutions, consultants, advisors,
officers, management personnel or investors.  The disclosing Party shall take
commercially reasonable steps to assure that third parties shall be obligated to
respect the terms of this paragraph 17 as a condition to such disclosure.

(b)           Any press releases or other forms of communications regarding the
termination of the Management Agreement and transition of management of the
Resort shall be subject to the mutual approval of Owner and Operator as provided
in Section 12.17 of the Management Agreement.

18.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Florida, except that the
arbitration provision herein shall be governed by the Federal Arbitration Act.

19.           Dispute Resolution.  Sections 10.1, 10.2, 10.4, and 10.5 of the
Management Agreement shall be replaced in their entirety by the provisions set
forth below (which, for avoidance of doubt, shall apply to any dispute arising
out of or relating either to this Agreement or the Management Agreement).

(a)           Any dispute arising out of or relating to this Agreement
(“Dispute”) shall be resolved solely by arbitration (“Arbitration”) through a
dispute resolution process administered by J.A.M.S./Endispute, Inc. or its
successors (“JAMS”), in accordance with the JAMS Streamlined Arbitration Rules
and Procedures (the “Streamlined Rules”), regardless of whether the amount at
issue in the Dispute exceeds $250,000.  An Arbitration shall be deemed commenced
by a Party when the Party sends a written notice to JAMS, with a concurrent copy
of the written notice to the other Party, identifying the Dispute and requesting
arbitration.

10


--------------------------------------------------------------------------------




(b)           The Parties agree that any Arbitration shall be final and binding
(without appeal or review), and further agree not to seek to vacate, overturn,
stay, or otherwise challenge any arbitration award or the enforcement thereof,
absent manifest mathematical error.

(c)           Arbitration must be initiated within one (1) year from the date on
which the Dispute giving rise to the Arbitration arose, and any Party who fails
to commence an Arbitration within such one-year period shall be deemed to have
waived any of its affirmative rights and claims in connection with the Dispute
and shall be barred from asserting such rights and claims at any time
thereafter.

(d)           The Arbitration, if it takes place, shall be conducted at the JAMS
offices in Atlanta, Georgia.

(e)           The prevailing party in any Arbitration shall be entitled to
recover its reasonable fees, costs, and expenses relating to the Dispute, the
Arbitration, and the enforcement of any award issued pursuant to such
Arbitration, including reasonable judicial and extra-judicial attorneys’ fees,
expenses, and disbursements.

20.           Jurisdiction, Venue, and Jury Waiver.  Section 10.3 of the
Management Agreement shall be replaced in its entirety by the provision set
forth below (which, for avoidance of doubt, shall apply to any award resulting
from any Arbitration of a Dispute arising out of or relating either to this
Agreement or the Management Agreement).

“Each Party consents to the conversion of any arbitral award resulting from any
Arbitration to a judgment entered in the federal or state courts of Florida and
consents to submit itself to the personal jurisdiction of the federal and state
courts in the State of Florida for such purpose.  Each Party waives to the
fullest extent permitted by law trial by jury of any Dispute arising out of or
relating to this Agreement.”

21.           Expenses.  Except as provided in this Agreement and the Management
Agreement, all fees and expenses incurred in connection with this Agreement and
the transactions contemplated by this Agreement shall be paid by the Party
incurring such fees or expenses, whether or not the transactions contemplated
hereby are consummated.

22.           Notices.  Any notice, statement or demand required to be given
under the terms of this Agreement shall be in writing, and shall be either:
(i) delivered by hand against receipt; or (ii) sent by certified or registered
mail, postage prepaid, return receipt requested; or (iii) sent by a nationally
utilized overnight delivery service; or (iv) sent by facsimile (provided that a
confirmatory copy is thereafter sent by a nationally utilized overnight delivery
service or certified or registered mail) as follows:

11


--------------------------------------------------------------------------------




To Owner:

GTA-IB, LLC

c/o Golf Trust of America, Inc.

10 North Adger’s Wharf

Charleston, South Carolina 29401

Attention:  Mr. W. Bradley Blair, II

Fax:  (843) 723-0479

GTA-IB, LLC

36750 US Highway 19 North

Palm Harbor, Florida 34684

Attention:  Mr. R. Keith Wilt

Fax:  (727) 942-5280

with a copy to:

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, California 94111

Attention:  Peter T. Healy, Esq.

Fax:  (415) 984-8701

To Operator:

Westin Hotel Management L.P.

c/o Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, NY 10604

Attn:  General Counsel

Fax:  (914) 640-8260

With a copy to:

Heller Ehrman LLP

333 Bush Street

San Francisco, California 94104

Attention:  Judith C. Miles, Esq.

Fax:  (415) 772-6268

or at such other address as is from time to time designated by the Party
receiving the notice.  Any such notice shall be deemed to have been given on (x)
the date of receipt if delivered personally, or by facsimile or courier, or (y)
the day that is five (5) Business Days after it shall have been posted if
transmitted by mail, whichever shall first occur, but the time period for any
response thereto or action in connection therewith shall not commence to run
until actual receipt or

12


--------------------------------------------------------------------------------




rejection or inability to deliver such notice.  This paragraph 22 shall be
deemed to be notice to the Parties pursuant to Section 12.8 of the Management
Agreement of a change in the address for notices thereunder.

23.           Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the Parties hereto.  The
Parties may (a) extend the time for the performance of any of the obligations or
other acts of the other Parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto or (c) waive compliance with any of the agreements or conditions
contained herein.  Any agreement on the part of a Party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such Party by an officer, director or manager of such Party (provided
that any such waiver shall be effective only against the waiving Party and not
any other Party entitled to the benefit of the waived obligation).  The failure
or delay by any Party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights nor shall
any single or partial exercise by any Party to this Agreement of any of its
rights under this Agreement preclude any other or further exercise of such
rights or any other rights under this Agreement.

24.           Entire Agreement; No Third Party Beneficiary.  This Agreement (a)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter of this Agreement, except for the Management Agreement and (b) is
not intended to confer upon any person other than the Parties, the Owner Release
Parties and the Operator Release Parties (and their respective successors and
assigns) any rights or remedies.  In the event any provision of this Agreement
is inconsistent with any provision of the Management Agreement, the terms of
this Agreement will control.

25.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties.

26.           Interpretation; No Prejudice.  When a reference is made in this
Agreement to a paragraph or Exhibit, such reference shall be to a paragraph of,
or an Exhibit to, this Agreement unless otherwise indicated.  The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Words used in the
singular form in this Agreement shall be deemed to import the plural, and vice
versa, as the sense may require, and words importing one gender shall also
include the other (or the neutral gender).  This Agreement has been jointly
prepared by the Parties hereto and the terms hereof shall not be construed in
favor of or against any Party on account of its participation in such
preparation.

27.           Binding Effect.  This Agreement is binding upon and will inure to
the benefit of the Parties and their respective successors and permitted
assigns.

[Remainder of page intentionally left blank.]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Operator and Owner, with respect to this entire Agreement,
and GTA, with respect to paragraphs 2, 4, 5, 6, 16, 17, 18, 19, 20, 21, 22, 23
and 27 of this Agreement, acting by and through their proper and duly authorized
directors, members, managers, officers or other representatives, have each duly
executed this Agreement as of the date first set forth above.

OWNER:

 

GTA-IB, LLC

A Florida limited liability company

 

 

By:

 /s/ W. Bradley Blair, II

 

Name:  W. Bradley Blair, II

Title: President

 

 

OPERATOR:

 

WESTIN HOTEL MANAGEMENT LP,

A Delaware limited partnership

 

 

By:

/s/ Marshall J. Donat

 

Name: Marshall J. Donat

Title: V.P. & Assistant Secretary

 

 

GUARANTOR:

 

GOLF TRUST OF AMERICA, INC.,

a Maryland corporation

(solely with respect to paragraphs 2, 4, 5, 6, 16, 17, 18, 19, 20, 21, 22, 23
and 27 above)

 

 

By:

/s/ W. Bradley Blair, II

 

Name:W. Bradley Blair, II

Title: President

 

14


--------------------------------------------------------------------------------